Citation Nr: 0002047	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder, currently rated as 50 percent 
disabling.  

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the left arm, currently rated as 
noncompensable.  

3.  Entitlement to a compensable rating for residuals of a 
left eye disability, currently rated as noncompensable.  

4.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for residuals of malaria.  

5.  Entitlement to service connection for a skin disability.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which decided the following: service connection for 
post traumatic stress disorder was awarded, with an initial 
rating of 30 percent disability; a compensable rating of 10 
percent was assigned for the veteran's residuals of a shell 
fragment wound to the left arm; a compensable rating for 
residuals of left eye injury was denied; there was no new and 
material evidence with which to reopen the veteran's service 
connection claim for residuals of malaria, and; service 
connection for a skin disability, bilateral hearing loss, and 
a bilateral disability of the knees was denied.  The veteran 
filed a July 1997 notice of disagreement regarding the 
January 1997 rating decision, which presumptively includes 
all issues within that decision.  See Moore v. West, 13 Vet. 
App. 69, 71-72 (1999); 38 C.F.R. § 20.201 (1999).  The RO 
then issued a December 1997 statement of the case concerning 
some of the issues within the January 1997 rating decision, 
but not all.  The veteran responded with a February 1998 VA 
Form 9 substantive appeal, perfecting his appeal.  No 
personal hearing was requested.  

In the course of this appeal, the veteran has been awarded an 
increased initial rating, from 30 to 50 percent, for his post 
traumatic stress disorder.  However, because there has been 
no clearly expressed intent on the part of the veteran to 
limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  


FINDINGS OF FACT

1.  In a 1971 rating decision, the RO denied the veteran's 
claim for service connection for residuals of malaria; he did 
not file a timely notice of disagreement, and this decision 
became final.  

2.  The veteran has submitted new and material evidence, in 
the form of additional service medical records, with which to 
reopen his claim.  

3.  The evidence of record does not contain a diagnosis of a 
current disability resulting from the veteran's malaria in 
service.  

4.  The veteran served in Vietnam between July 1966 and June 
1967, and was exposed to herbicides.  

5.  The record does not include evidence of a medical nexus 
between a disease or injury incurred in or aggravated by 
service, or herbicide exposure during service, and the 
veteran's current skin disability.  

6.  The record does not contain evidence of a current hearing 
loss disability in either ear.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for 
residuals of malaria.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp 1999); 38 C.F.R. § 3.156 (1999).  

2.  The veteran's claim for service connection for residuals 
of malaria is denied as not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  

3.  The veteran's claim for service connection for a skin 
disability is denied as not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  

4.  The veteran's claim for service connection for bilateral 
hearing loss is denied as not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a service entrance examination in 
December 1965.  No abnormalities of the skin or the knees 
were reported by the veteran or observed upon physical 
evaluation, with the exception of a scar on the left knee.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
N/A
0
LEFT
-5
-5
-5
N/A
0

Speech recognition ability results were not obtained.  The 
veteran was accepted as physically qualified for service.  

An October 1967 service separation examination was afforded 
the veteran, and he reported no hearing loss at that time.  
His audiological evaluation testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
15
LEFT
15
15
15
N/A
15

Speech recognition ability results were not obtained.  The 
veteran also reported that his knees get edematous on 
occasion; however, at the time of his examination, no 
abnormalities were noted.  He also gave a history of malaria 
contracted in September 1966 in Vietnam.  No residuals 
thereto were noted on his separation examination.  

The veteran's service personnel records reveal that he served 
in Vietnam for one year, from July 1966 to June 1967.  He was 
also awarded the Combat Infantryman's Badge, the Purple 
Heart, and the Parachutist Badge, among other service 
decorations.  

The veteran filed a July 1971 claim for compensation and 
pension in which he stated he contracted malaria in August 
1966 while serving in Vietnam.  A VA general medical 
examination was afforded the veteran in October 1971.  He 
again reported a history of malaria contracted in 1967 in 
Vietnam, from which he has had no recurrences.  However, he 
did report a generalized weakness and loss of strength from 
that episode.  A blood test was performed, and no 
abnormalities were noted.  A diagnosis of malaria, by 
history, inactive, was noted.  No disabilities of the skin or 
bilateral knees were recorded, and no loss of hearing acuity 
was observed.  

In an October 1971 rating decision, service connection for 
residuals of malaria was denied.  The RO found no evidence 
that the veteran was either diagnosed with or treated for 
malaria during service.  A timely notice of disagreement was 
not filed by the veteran, and this decision became final.  

The veteran filed a claim for benefits in October 1995, to 
include service connection for a bilateral disability of the 
knees, hearing loss, and a skin disability.  He also sought 
to reopen a claim for service connection for residuals of 
malaria, based on new and material evidence.  In support of 
his application to reopen, the veteran stated that he 
currently has malaria "still in his system," and 
manifestations include "excessive bleeding."  Regarding his 
skin, the veteran reported growths and spots on the skin 
which he attributed to "jungle rot" and herbicide exposure.  
The veteran's knees are painful with use, and he is unable to 
stand for long periods of time.  The veteran attributed this 
difficulty to the weights he carried during service, and his 
service as a paratrooper.  

The RO considered some of the issues raised by the veteran, 
and in a May 1996 rating decision, denied service connection 
for a skin disability, a bilateral knee disability, and 
hearing loss.  Service connection for post traumatic stress 
disorder was also denied.  The remainder of the issues were 
held in abeyance.  In November 1996, the veteran requested 
reconsideration of the denied claims.  

The RO sent an information request to the National Personnel 
Records Center for any medical records resulting from the 
veteran's treatment for malaria in 1966.  No additional 
records were located.  

The veteran, who resides in Canada, was afforded a December 
1996 general medical examination by medical personnel of the 
Canadian Department of Veterans Affairs, on behalf of the VA.  
He reported residuals of malaria, to include chills and 
sweats, "achy" bilateral knees, poor bilateral hearing 
acuity, and a history of herbicide exposure.  Upon objective 
physical evaluation, the doctor noted full range of motion in 
the bilateral knees, with no grating or drawer's sign.  X-
rays were not obtained.  The doctor's assessment was "no 
problems."  Regarding the veteran's hearing, the doctor 
stated it was "not too bad though possibly weaker in the 
right ear."  Audiological testing results, if obtained, were 
not recorded.  Review of the veteran's skin revealed some 
"small red lesions on the chest which may be 
insignificant."  Some "elevated warty lesions on the neck 
and right forearm" were also noted; removal was not 
recommended at that time.  Regarding the veteran's history of 
malaria, a blood test was recommended by the examining 
physician.  

The RO considered this additional evidence, and issued a 
January 1997 rating decision which denied service connection 
for disabilities of the bilateral knees and skin, and for 
bilateral hearing loss.  Also, the RO found no new and 
material evidence with which to reopen the veteran's claim 
for service connection for residuals of malaria.  

In March 1997, the veteran submitted the written statement of 
D.W.B., M.D., who has treated the veteran on an infrequent 
basis since the mid-1980's for a variety of complaints.  
According to the doctor's statement, the veteran has 
repeatedly reported swelling, stiffness, and soreness of the 
bilateral knees.  Reportedly, the veteran's symptoms had 
existed since service.  According to the doctor's review of 
his notes, he saw the veteran in April 1988 for treatment of 
sore, cracking knees.  No diagnosis was given.  

The RO considered this additional evidence, and issued a July 
1997 rating decision continuing the prior denial of service 
connection for a bilateral knee disability.  The veteran 
responded with a general notice of disagreement regarding all 
issues decided by the RO's January 1997 rating decision.  

A VA Agent Orange medical examination, including diagnostic 
tests, was afforded the veteran in August 1997.  X-rays of 
the bilateral knees revealed no bone or joint abnormality, 
and no suprapatellar effusion.  The impression was of normal 
knees.  Physical examination of the skin revealed several 
small hyperpigmented areas, some hyperkeratotic, scattered 
across the body.  They were 2-5mm in size.  Several 
hyperkeratotic lesions had been removed from the veteran's 
right arm A small cystic legion was also noted over the 
Achilles' tendon of the right ankle.  The final diagnoses 
included a cystic lesion of the right ankle and bilateral 
musculoskeletal pain of the knees, among other disabilities.  

In February 1998, the veteran submitted additional service 
medical records.  These records show hospitalization and 
treatment of the veteran for malaria in September 1966 in 
Vietnam.  

A new VA general medical examination was afforded the veteran 
in October 1998.  He again reported multiple joint pain, 
including the knees, since service.  A history of malaria was 
noted.  Laboratory tests, including erythrocyte sedimentation 
rate and complete blood count, was within normal limits.  A 
cyst along the right Achilles' tendon was observed.  Both 
knees displayed full range of motion, with mild crepitus and 
parapatellar tenderness.  Final diagnoses included a history 
of malaria in Vietnam, with no diagnosed residual malaria, a 
history of Agent Orange exposure with "no clear residual to 
date," multiple hyperkeratotic lesions on the skin, and 
bilateral retro-patellar pain of the knees, with early 
chondromalacia in the right knee.  

The RO considered this additional evidence, and continued the 
prior denials of service connection for a skin disability and 
a bilateral knee disability.  Also, no new and material 
evidence was found with which to reopen the veteran's claim 
for service connection for residuals of malaria.  The appeal 
was then forwarded to the Board.  


Analysis
I. New and material evidence - Residuals of malaria

The veteran seeks to reopen a service connection claim for 
residuals of malaria.  He has previously applied for, and was 
denied by the RO in October 1971, service connection for such 
a disability.  He did not initiate an appeal on this matter.  
Therefore, this RO decision is final, and may not be 
reconsidered.  The claim may only be reopened if new and 
material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In support of his claim, the veteran has submitted several 
new documents, including service medical records 
demonstrating that he was hospitalized and treated for 
malaria while serving in Vietnam in 1966.  While some of the 
veteran's service medical records had been obtained and 
reviewed by the RO prior to the October 1971 rating decision, 
these additional records were not part of the evidentiary 
record at that time.  Thus, they are not duplicates of 
evidence already of record in 1971, and are not cumulative or 
redundant of any other evidence of record; indeed, they are 
clearly new, as defined by 38 C.F.R. § 3.156 (1999).  
Likewise, these records are obviously material, because they 
demonstrate a diagnosis of malaria incurred during service.  
In this way, this evidence addresses deficiencies which 
served as the basis for the prior denial; thus, it is 
material.  38 C.F.R. § 3.156 (1999).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for residuals of 
malaria, and the 1971 RO decision is reopened.  It follows 
that the claim should be considered anew.  

II.  Well Groundedness - Residuals of Malaria

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent 
a well-grounded claim, the adjudication process must come to 
a screeching halt despite reopening," according to the 
Court.  Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

As is noted above, the veteran has submitted uncontroverted 
service medical records which confirm a diagnosis of and 
treatment for malaria during service.  However, he has not 
demonstrated a current disability resulting from this in-
service disease, and for that reason, his claim is not well 
grounded.  

In support of his claim, the veteran has offered his own 
contentions, including assertions that he now experiences 
excessive bleeding, chills, and sweats due to his bout of 
malaria in service.  He has also alleged that his blood is 
still contaminated by malaria such that he can never be a 
blood or organ donor.  While these symptoms may in fact be 
present, there exists no medical diagnosis of an underlying 
disability, especially one related to prior malaria exposure.  
The veteran was examined by a Canadian doctor in December 
1996, and no medical diagnosis of any residuals of malaria 
was noted at that time.  An October 1998 VA medical 
examination likewise resulted in "no diagnosed residual 
malaria," with erythrocyte sedimentation rate and complete 
blood count testing within normal limits.  Thus, the medical 
evidence does not provide a diagnosis of a current disability 
resulting from malaria in service.  38 U.S.C.A. § 1110 (West 
1991); see Wade v. West, 11 Vet. App. 302, 305-6 (1998) 
(citing Caluza, supra).  

Considering the veteran's contentions, he, as a layperson, 
cannot offer expert medical evidence binding on the Board; 
thus, his self-diagnoses of a current residual disability 
manifested by excessive bleeding, chills, and sweats, 
stemming from his in-service malaria cannot be accepted by 
the Board, in the absence of any supporting medical evidence.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the service medical records reflect diagnosis 
of and treatment for malaria during service.  However, a 
current disability stemming from this in-service disease has 
not been demonstrated by the medical evidence of record, and 
the claim is thus not well grounded, and must be denied as a 
matter of law.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
In the absence of a well-grounded claim, adjudication of the 
veteran's claim can go no farther.  Winters at 206.  

III. Service connection - Skin disability

The veteran seeks service connection for a skin disability, 
claimed as "jungle rot" and also as secondary to herbicide 
exposure.  The law provides that service connection may be 
granted for current disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
For veterans who served on active duty in Vietnam within the 
applicable time frame and later developed one of the 
specified presumptive diseases, exposure to herbicides is 
conceded and service connection for the presumptive disease 
is granted.  38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(e) (1999).  

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) (1999); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  The presumptive 
disabilities for herbicide exposure include the skin 
disability chloracne or other acneform diseases consistent 
with chloracne.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.309(e) (1999).  However, the veteran's medical 
records do not reflect a diagnosis of chloracne or similar 
acneform disease.  He has also not demonstrated that he 
currently has any other presumptive disease; thus, the 
statutory presumption of herbicide exposure does not apply in 
the present case.  38 U.S.C.A. § 1116(a)(2) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.309(e) (1999).  Nevertheless, the 
veteran's DD-214 and service personnel records indicate he 
served in Vietnam between January 9, 1962, and May 7, 1975, 
the period for which it has been acknowledged herbicide 
agents were used.  38 C.F.R. § 3.307(a)(6) (1998).  Thus, his 
credible testimony regarding herbicide exposure is accepted 
as sufficient proof of such exposure.  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

While the veteran cannot be afforded the statutory 
presumptions discussed above, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the Combee holding does not preclude the 
Court's previous holdings that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit, supra.  

In the present case, while herbicide exposure is conceded by 
the VA, the veteran's claim for service connection for a skin 
disability is nonetheless not well grounded.  

Current medical evidence indicates the veteran has been 
diagnosed on several occasions with multiple skin lesions on 
his body.  Several of these lesions have been diagnosed as 
hyperkeratotic, and have required removal.  However, no 
examining medical expert has diagnosed these lesions as 
chloracne or a variation thereto.  Likewise, no examining 
medical expert has suggested a medical nexus between the 
veteran's current skin disability and the conditions of 
military service, including either herbicide exposure or 
service in Southeast Asia.  While three separate medical 
examiners reviewed the veteran's skin disability, in December 
1996, during a VA Agent Orange examination in August 1997, 
and in October 1998, none of the three related this 
disability to service, despite having knowledge of the 
veteran's herbicide exposure and service in Vietnam.  

The December 1996 examiner noted several "small red lesions 
on the chest which may be insignificant," and declined to 
diagnosis a medical nexus with the veteran's service.  The 
examiner who performed the August 1997 VA Agent Orange 
evaluation likewise did not indicate any medical nexus 
between the veteran's service and his current skin 
disability.  Finally, the October 1998 medical examiner found 
"no clear residual to date" stemming from the veteran's 
Agent Orange exposure during Vietnam.  In the absence of any 
medical evidence of a nexus between in-service chemical 
exposure and a current disability, the claim is not well 
grounded.  See Wade, 11 Vet. App. at 305-6 (1998) (citing 
Caluza, supra).  

The veteran has offered only his own contentions that his 
current skin disability is due to or the result of Agent 
Orange exposure.  As a layperson, the veteran's testimony 
regarding issues of medical causation and etiology is not 
binding on the Board, and is insufficient to well grounded 
his claim.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].

In conclusion, the veteran has not submitted medical evidence 
of a nexus between any in-service disease or injury, 
including herbicide exposure, and a current skin disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  For 
this reason, his claim for service connection for a skin 
disability is not well-grounded, and must be denied on that 
basis.  See Wade, supra.  

IV. Service connection - Bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  Service connection will be awarded for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Certain statutorily enumerated 
disorders, such as organic diseases of the nervous system, 
may be presumed to have been incurred in service if they 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1999).  In evaluating any claim, the VA 
must extend the benefit of the doubt to any claimant whenever 
the evidence is in balance between the positive and the 
negative.  38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; the 
criteria for a well grounded claim have already been noted 
above.  38 U.S.C.A. § 5107(a) (West 1991).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

For the reasons to be discussed below, the veteran's claim 
for service connection for bilateral hearing loss is not well 
grounded.  

Currently, the record does not contain medical evidence of 
hearing loss in either ear, as defined by 38 C.F.R. § 3.385 
(1999).  The veteran has presented no recent audiological 
testing results, and the only current assessment of his 
bilateral hearing acuity is a December 1996 examination 
report wherein the examining physician described the 
veteran's hearing as "not too bad though possibly weaker in 
the right ear."  The doctor did not diagnosis any form of 
hearing loss for either ear.  The remainder of the record is 
devoid of any medical diagnosis of hearing loss for either 
ear.  

While the veteran himself has asserted he has bilateral 
hearing loss, he, as a layperson, is not qualified to offer 
expert medical evidence.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

As discussed above, medical evidence of a current disability 
is required.  Caluza, supra.  As such evidence has not been 
presented regarding this claim, the claim is not well- 
grounded.  In the absence of a well-grounded claim, the 
appeal for service connection for bilateral hearing loss must 
be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

1.  The veteran having submitted new and material evidence, 
the petition to reopen his claim for service connection for 
residuals of malaria is granted.  

2.  Service connection for residuals of malaria is denied.  

3.  Service connection for a skin disability is denied.  

4.  Service connection for bilateral hearing loss is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for a bilateral 
disability of the knees, and an increased initial rating for 
his post traumatic stress disorder, currently rated as 50 
percent disabling.  In August 1999, the veteran submitted, 
directly to the Board, additional medical records, including 
April 1999 VA inpatient psychiatric progress notes, which 
have obvious relevance to his pending increased initial 
rating claim.  These hospital notes also include relevant 
medical evidence concerning the veteran's current bilateral 
disability of the knees.  However, the RO has not yet 
reviewed this evidence and the veteran has not waived his 
procedural right to such review.  38 C.F.R. § 20.1304 (1999).  
Therefore, the claims of service connection for a bilateral 
disability of the knees, and an increased initial rating for 
post traumatic stress disorder must be remanded to the agency 
of original jurisdiction for review on the basis of all the 
evidence of record.  

In reviewing the veteran's claim, the RO is reminded that 
this increased rating appeal arises from an initial rating of 
a service connected disability.  In such cases, the U. S. 
Court of Appeals for Veterans Claims (Court) has stated that 
"'separate ratings can be assigned separate periods of time 
based on facts found', a practice known as 'staged' 
ratings." Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citations omitted).  In reconsidering the veteran's claim, 
the RO must determine whether a staged rating is indicated by 
the evidence for any period of the veteran's pending claim.  
38 U.S.C.A. §§ 3.400, 3.500, 4.29, 4.30 (1999).  

The RO has correctly noted that in the course of this appeal, 
the segment of the rating schedule for determining the 
disability evaluations for mental disorders has been amended 
effective November 7, 1996.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In such cases, the RO is required to review 
all the evidence in light of both the old and new criteria, 
and apply the criteria that result in the most favorable 
outcome to the appellant, and this action has already been 
accomplished in this case.  The RO is further reminded that 
for the remainder of the time for which this issue remains in 
appellate status, both the old and the new criteria apply.  
Id.  

As is noted in the introduction to this appeal, the veteran, 
in a July 1997 written statement, expressed general 
disagreement with the RO's January 1997 rating decision.  In 
the absence of explicit language limiting his notice of 
disagreement to specific issues, an initiation of an appeal 
on all issues within the January 1997 rating decision is 
presumed.  See Moore v. West, 13 Vet. App. 69, 71-72 (1999); 
38 C.F.R. § 20.201 (1999).  This action initiated review of 
each of these issues by the Board.  Manlincon v. West, 12 
Vet. App. 238, 240 (1999).  However, the RO's December 1997 
statement of the case was incomplete, as it did not include 
the issues of entitlement to compensable ratings for service 
connected residuals of a left eye injury and a shell fragment 
wound to the left arm, both currently rated as 
noncompensable.  Hence, a remand is necessary, so that a 
statement of the case may be afforded the veteran, and he may 
perfect his appeal of these issues.  The law mandates that a 
statement of the case must be issued following a notice of 
disagreement if the matter or matters in controversy are not 
otherwise resolved by a full grant of benefits to the 
appellant or a withdrawal of the notice of disagreement.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 1926 (1999).


In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.  

3.  The veteran and his accredited 
representative, having filed a timely 
notice of disagreement, must be furnished 
with a statement of the case on the 
following issues:  

a.  entitlement to a compensable rating 
for residuals of a shell fragment wound 
to the left arm, and; 
b.  entitlement to a compensable rating 
for residuals of a left eye injury.  

They must also be furnished with 
notification of the requirements needed 
to complete the appellate process.  

4.  After completion of all requested 
development, if any additional 
development is deemed necessary by the 
RO, it should be accomplished at this 
time.  The RO should review the veteran's 
increased initial rating claim for post 
traumatic stress disorder under both the 
old and the new rating criteria and rated 
in accordance with the guidance expressed 
by the Court in Karnas.  The RO must also 
consider if a staged rating is warranted, 
based on the evidence of record, in 
compliance with the Court's 
pronouncements in Fenderson.  The RO must 
also review the veteran's service 
connection claim for a bilateral knee 
disability in light of the additional 
evidence added to the record.  If the 
actions taken remain adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case for 
all issues denied.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified by the VA, or as specified within 
this remand.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals







